DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on April 16, 2019.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2019 was considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (US Patent No. 8,135,615).
As per claim 1, Bradley discloses a computer-implemented method for preventing search fraud in a content management system, wherein the method comprises: 
receiving, by one or more computer processors, an update of a content item of a search index (Fig. 2, col. 9, lines 54-55), 
determining, by one or more computer processors, a set of one or more search queries from a collection of search queries previously received (col. 10, lines 1-26, col. 12, lines 14-19);
calculating, by one or more computer processors, a ranking metric for each search query of the set of search queries using the update of the content item (col. 10, lines 23-40); 
computing, by one or more computer processors, at least one statistic using the calculated ranking metrics (col. 10, lines 53-67); 
comparing, by one or more computer processors, the at least one computed statistic with at least one historic statistic (col. 10, lines 44-51); and 
depending on the result of the comparing, flagging, by one or more computer processors, the update of the content item as fraudulent or as non-fraudulent (col. 11, lines 1-12).  
As per claim 2, Bradley further teaches wherein the comparing of the at least computed statistic with the at least one historic statistic comprises: calculating a difference between the at least computed statistic and the at least one historic statistic; 
As per claim 3, Bradley further teaches wherein the at least one computed statistic is selected from the group consisting of a mean deviation, a median absolute deviation, a standard deviation, a maximum absolute deviation, and a variance (col. 9, lines 20-38).  
As per claim 4, Bradley further teaches wherein the determining of the set of search queries comprises selecting search queries which have been used most frequently (col. 10, lines 34-36).  
As per claim 5, Bradley further teaches wherein the determining of the set of search queries comprises selecting search queries related to the content item updated (col. 10, lines 45-51).  
As per claim 6, Bradkey further teaches wherein the determining of the set of search queries comprises selecting search queries configured for searching for the content item to be updated (col. 11, lines 2-9).  
As per claim 7, Bradley further teaches wherein the determining of the set of search queries comprises selecting search queries configured for searching for the updated content item (col. 12, lines 38-55).  
As per claim 8, Bradley further teaches wherein the determined set of search queries is a predefined set of search queries (col. 2, lines 56-62).  

As per claims 10 and 16, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 11-15, 17-20 have similar limitations as recited in claims 3-9; therefore, they are rejected under the same subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art publication to Hughes et al. (US 2016/0259947) discloses the method and system of the present invention are operative to adaptively fill holes in filter lists. A method and system for managing access to inappropriate content on a public computer network by users of a private computer network including a method and system for adaptively creating or modifying a filter list is disclosed. Users of the private network access content on the public network through an interface. Local memory of the interface is scanned and inappropriate content is identified. The location within the public computer network at which this inappropriate content is found is identified. These locations are then added to a filter list of sites that contain inappropriate content. The method and system can also be used in conjunction with local memory of individual computers (Abstract).
Zwicky et al. (US Patent No. 9,152,977) discloses systems and methods for detecting instances of click fraud are disclosed. Click fraud occurs when, for example, a user, malware, bot, or the like, clicks on a pay per click advertisement (e.g., hyperlink), a paid search listing, or the like without a good faith interest in the underlying subject of the hyperlink. Such fraudulent clicks can be expensive for an advertising sponsor. Statistical information, such as ratios of unpaid clicks to pay per clicks, are extracted from an event database. The statistical information of global data is used as a reference data set to compare to similar statistical information for a local data set under analysis. In one embodiment, when the statistical data sets match relatively well, no click fraud is determined to have occurred, and when the statistical data sets do not match relatively well, click fraud is determined to have occurred.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        November 18, 2021